Name: 2005/777/EC: Commission Decision of 13 October 2005 amending Decision 2005/180/EC on authorising Member States to adopt certain derogations pursuant to Council Directive 96/49/EC with regard to the transport of dangerous goods by rail (notified under document number C(2005) 3555) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: land transport;  organisation of transport;  transport policy;  Europe;  European Union law
 Date Published: 2006-12-12; 2005-11-09

 9.11.2005 EN Official Journal of the European Union L 293/23 COMMISSION DECISION of 13 October 2005 amending Decision 2005/180/EC on authorising Member States to adopt certain derogations pursuant to Council Directive 96/49/EC with regard to the transport of dangerous goods by rail (notified under document number C(2005) 3555) (Only the English text is authentic) (Text with EEA relevance) (2005/777/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 96/49/EC of 23 July 1996 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by rail (1), and in particular Article 6(9) thereof, Whereas: (1) Pursuant to Article 6(9) of Directive 96/49/EC, Member States must give the Commission advance notification of their derogations, for the first time by 31 December 2002 or up to two years after the last date of application of the amended versions of the Annex to the Directive. (2) Commission Directive 2003/29/EC (2) amended the Annex to Directive 96/49/EC. Under the terms of Directive 2003/29/EC Member States had to bring into force national legislation no later than 1 July 2003, the last date of application referred to in Article 6(9) of Directive 96/49/EC being 30 June 2003. (3) Certain Member States had notified the Commission by 31 December 2003 of their wish to adopt derogations from Directive 96/49/EC. By Commission Decision 2005/180/EC of 4 March 2005 authorising Member States to adopt certain derogations pursuant to Council Directive 96/49/EC with regard to the transport of dangerous goods by rail (3), the Commission authorised the adoption by those Member States of the derogations listed in Annexes I and II to that Decision. (4) Commission Directive 2004/89/EC (4) again amended the Annex to Directive 96/49/EC. Under the terms of Directive 2004/89/EC Member States had to bring into force national legislation at the latest by 1 October 2004, the last date of application referred to in Article 6(9) of Directive 96/49/EC being 30 September 2004. (5) The United Kingdom notified the Commission by 31 December 2004 of its wish to amend its existing derogations in Annex I to Decision 2005/180/EC. The Commission has examined the notifications for compliance with the conditions laid down in Article 6(9) of Directive 96/49/EC and has approved them. That Member State should therefore be authorised to adopt the derogations in question. (6) It is therefore necessary to amend Annex I to Decision 2005/180/EC. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee on the transport of dangerous goods, set up under Article 9 of Council Directive 94/55/EC (5), HAS ADOPTED THIS DECISION: Article 1 Decision 2005/180/EC is hereby amended as follows: Annex I shall be amended by the derogations listed in the Annex to this Decision. Article 2 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 13 October 2005. For the Commission Jacques BARROT Vice-President (1) OJ L 235, 17.9.1996, p. 25. Directive as last amended by Commission Directive 2004/110/EC (OJ L 365, 10.12.2004, p. 24). (2) OJ L 90, 8.4.2003, p. 47. (3) OJ L 61, 8.3.2005, p. 41. (4) OJ L 293, 16.9.2004, p. 14. (5) OJ L 319, 12.12.1994, p. 7. Directive as last amended by Commission Directive 2004/111/EC (OJ L 365, 10.12.2004, p. 25). ANNEX Derogations for Member States on small quantities of certain dangerous goods THE UNITED KINGDOM RA-SQ 15.2 (amended) Subject: Movement of nominally empty fixed tanks not intended as transport equipment (N2). Reference to the Annex to the Directive: Parts 5 and 7. Content of the Annex to the Directive: Requirements concerning consignment procedures, carriage, operation and vehicles. Reference to the national legislation: The Carriage of Dangerous Goods and Use of Transportable Pressure Equipment Regulations 2004: Regulation 5(14). Content of the national legislation: Comments: Movement of such fixed tanks is not carriage of dangerous goods in the normal sense, and RID provisions cannot in practice be applied. As the tanks are nominally empty, the amount of dangerous goods actually contained in them is by definition extremely small. RA-SQ 15.4 (amended) Subject: To allow different maximum total quantity per transport unit for Class 1 goods in Categories 1 and 2 of table in 1.1.3.1. Reference to the Annex to the Directive: 1.1.3.1. Content of the Annex to the Directive: Exemptions related to the nature of the transport operation. Reference to the national legislation: The Carriage of Dangerous Goods and Use of Transportable Pressure Equipment Regulations 2004: Regulation 3(7)(b). Content of the national legislation: To lay down rules regarding exemptions for limited quantities and mixed loading of explosives. Comments: To allow different limited quantity limits and mixed loading multiplication factors for Class 1 goods, namely 50 for Category 1 and 500 for Category 2. For the purpose of calculating mixed loads, the multiplication factors are to read 20 for Transport Category 1 and 2 for Transport Category 2. RA-SQ 15.5 (amended) Subject: Adoption of RA-SQ 6.6. Reference to the Annex to the Directive: 5.3.1.3.2. Content of the Annex to the Directive: Relaxation of placarding requirement for piggyback carriage. Reference to the national legislation: The Carriage of Dangerous Goods and Use of Transportable Pressure Equipment Regulations 2004: Regulation 7(12). Content of the national legislation: The placarding requirement does not apply in cases where the vehicle placards are clearly visible. Comments: This has always been a UK national provision.